IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sean L. Jenkins,                :
               Petitioner       :
                                :
           v.                   :     No. 1352 C.D. 2017
                                :
Unemployment Compensation Board :
of Review,                      :
               Respondent       :


                                ORDER

            AND NOW, this 15th day of February, 2019, it is hereby ORDERED
that the above-captioned opinion filed October 30, 2018, shall be designated
OPINION rather than MEMORANDUM OPINION, and it shall be reported.

                               _____________________________________
                               MARY HANNAH LEAVITT, President Judge